    20-11278-jlg       Doc 8      Filed 09/02/20      Entered 09/02/20 15:29:17               Main Document
                                                     Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re:                                                        Chapter 11

    LATAM Airlines Group S.A., et al.,                            Case No.: 20-11254 (JLG)

                                      Debtors.1                   Jointly Administered


            ORDER FURTHER EXTENDING TIME TO FILE SCHEDULES OF
         ASSETS AND LIABILITIES, SCHEDULES OF EXECUTORY CONTRACTS
         AND UNEXPIRED LEASES, AND STATEMENTS OF FINANCIAL AFFAIRS

                   Upon the application (the “Motion”)2 of LATAM Airlines Group S.A.

(“LATAM”) and its affiliated debtors and debtors-in-possession (collectively, the “Debtors”),

dated July 21, 2020, for entry of an Order pursuant to sections 105(a) and 521 of title 11 of the

United States Code (the “Bankruptcy Code”), Rules 1007(c) and 9006(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9006-2 of the Local Bankruptcy

Rules for the Southern District of New York (the “Local Rules”), further extending the deadline

for the Initial Debtors to file their Schedules, all as more fully set forth in the Motion; and the

Court having jurisdiction to decide the Motion and the relief requested therein pursuant to 28



1
      The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s tax identification
      number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX);
      Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A.
      (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air
      Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de
      Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A.
      (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC
      (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX);
      Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (XX-XXXXXXX);
      Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX);
      Inversiones Aéreas S.A. (N/A); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia I SpA (XX-XXXXXXX);
      Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd.
      (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (XX-XXXXXXX). For the
      purpose of these Chapter 11 Cases, the service address for the Debtors is: 6500 NW 22nd Street Miami, FL
      33131.
2
      Capitalized terms used and not otherwise defined herein shall have the meaning ascribed to them in the Motion.
 20-11278-jlg        Doc 8      Filed 09/02/20    Entered 09/02/20 15:29:17         Main Document
                                                 Pg 2 of 3



U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the Southern District of New York dated January 31, 2012; and consideration

of the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

proper notice of the relief requested in the Motion having been given as provided in the Motion;

such notice having been adequate and appropriate under the circumstances, and it appearing that

no other or further notice need be provided; and upon the Alfonsín Declaration, filed

contemporaneously with the Motion, and upon all of the proceedings had before the Court; and

the Court having determined that the legal and factual bases set forth in the Motion and on the

record of the Hearing establish just cause for relief granted herein; and the Court having

determined that the relief sought is in the best interests of the Debtors, their estates, their

creditors and all parties in interest; and after due deliberation and sufficient cause appearing

therefor;

                IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED to the extent set forth herein.

                2.      Pursuant to Sections 105(a) and 521 of the Bankruptcy Code, Bankruptcy

Rules 1007(c) and 9006(b), and Local Rule 9006-2, the time by which the Initial Debtors shall

file their Schedules is extended through and including September 8, 2020, without prejudice to

the Debtors’ right to seek further extensions upon a showing of cause therefor.

                3.      The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Order.




                                                    2
 20-11278-jlg       Doc 8    Filed 09/02/20    Entered 09/02/20 15:29:17         Main Document
                                              Pg 3 of 3



               4.      This Court shall retain jurisdiction with respect to any matters, claims,

rights or disputes arising from or related to the Motion or the implementation, interpretation or

enforcement of this Order.

 Dated: September 2, 2020
        New York, New York
                                                     /s/   James L. Garrity, Jr.
                                                     HONORABLE JAMES L. GARRITY, JR.
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 3
